department of the treasury internal_revenue_service washington d c tax exempt and 3overnment entities division release number release date date date contact person identification_number contact number fax number employer_identification_number uil number m applicant organization n officer o related company x y state date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues under the following circumstances and considering the relationship with a foreign consulting company does the applicant organization's student exchange program qualify for exemption from federal income under sec_501 of the internal_revenue_code of facts m was incorporated as a non for profit pursuant to the statutes of the state of x ony purpose for which this corporation was organized is to promote and enhance understanding cultural awareness and friendly relations between the people of the united_states latin america and europe through educational exchanges to achieve its purpose m conducts an educational exchange activity the exchange program involves making arrangements for an american family to temporarily exchange one of its a foreign_country the exchange program is for children for a child from a family that resides in a period of 4to weeks in the summer the organization selects and matches qualified families and then arranges for the exchange the children pay an amount as a fee to the the m will distribute of its time and resources organization for finding them american families that will host them and the fee will be used for the child's transportation to and from the respective countries the president of the organization n in charge of this activity towards the educational exchange activity a copy of the organization's promotional advertising and solicitation material was requested to help explain the program the material submitted was a brochure that described the by the name of o the brochure described o as a organization as a company founded in that develops and manages foreign language instruction for company located in students the brochure also describes a summer program that includes organizing the accommodation for students with english host families there is also a full academic year in the usa offered where o organizes accommodations for students in local host families that have been carefully selected to ensure a comfortable stay in a friendly environment the applicant's president n subsequently explained that o is a company founded in provides languages services to spanish companies and its employees to better understand other countries cultures it also organizes summer exchange programs for spanish high school students to the united kingdom for those kids that want to learn a foreign language and experience living in another culture with host families n is the owner of o a copy of the o organizing document was also submitted the english translated document is referred to as a deed of incorporation the company was registered in as a public limited_company the company is governed ruled represented december and managed by the shareholders o's bylaws explain in article ii section the rights of the shareholder as follows the owner or bare owner of a share shall have the nature of shareholder and in particular he shall have the rights of information participation in the corporate bodies contest decisions of the meeting according to sec_67 and following ones of the public limited companies act the right to demand explanations from the directors right to profit to the liquidation quota preemptive right transfer of shares constitution of real_property rights on the shares and any other rights that may base on the laws or present bylaws except for that provided by law in case of usufruct that on law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes and educational_purposes no part of the net_earnings which inures to the benefit of any private shareholder income_tax regulation c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals income_tax regulation -1 c provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part in furtherance of the organization's of its activities if the operation of such trade_or_business is exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university application of tax law m was formed to conduct a summer exchange program for students the applicant makes arrangements for an american family to temporarily exchange one of its children for a child from a family that resides in a foreign_country the applicant organization selects and matches qualified families and then arranges for the exchange the children pay an amount as a fee to the organization for finding them an american family that will host them and the fee will be used for the child’s transportation to and from the respective countries n is the president of the organization and is in charge of the exchange program therefore n is a defined as an individual having a personal and private interest in the activities of the applicant organization n is also owner of the consultant company o to further explain the applicant's activities was a the promotional materials submitted by n brochure advertising the services of o this demonstrated that m is performing an activity that is part of the services offered by n’s consulting company furthering the programs ofa a single non-exempt purpose in addition the exchange program consulting company s represent sec_90 of the applicant's time and resources the existence of this substantial nonexempt purpose precludes the m from qualifying as an exempt_organization under sec_501 furthering the programs of n’s consulting company also violates the inurement provisions of sec_501 applicant’s position n explained that he is not compensated by o and has never been compensated for his management time and dedication to the company he also explained that he has never received any dividends from the company as a shareholder since the company was created in conclusion n’s claim that he has never been compensated for his services or received a dividend as a shareholder from o does not change the fact that m is furthering the programs of his related consulting company as a shareholder n has the right to receive profits from his company o since the applicant is providing services that benefit the clients of n’s consulting company this is furthering the consulting companies business interests furthering the business interests of a consulting business is a non exempt_purpose that also benefits the applicant's president who is a majority shareholder in the consulting company the statement of facts item you have the right to file a protest if you believe this determination is incorrect to protest you must submit a staternent of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date contact person identification_number se eer employer_identification_number form required to be filed tax years beginning with dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number
